COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judges Annunziata and
          Bumgardner
Argued at Alexandria, Virginia


DOUGLAS S. JORDAN
                                       MEMORANDUM OPINION * BY
v.        Record No. 1533-97-4   CHIEF JUDGE JOHANNA L. FITZPATRICK
                                          JANUARY 27, 1998
MARY ELMORE JORDAN


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      M. Langhorne Keith, Judge
            Robert L. Vaughn, Jr. (Glennon, Goodman,
            Lubeley, Vaughn & Walker, L.L.P., on briefs),
            for appellant.

            Carolyn T. Hogans (Dennis M. Hottell; John E.
            Byrnes; Dennis M. Hottell & Associates, P.C.,
            on brief), for appellee.




     On appeal from the trial court's decision awarding Mary

Elmore Jordan (wife) spousal support, Douglas S. Jordan (husband)

contends that the court erred in its determination of the proper

amount.    We find no error and affirm the judgment of the trial

court.

                            I. Background

     The parties were married December 19, 1965, early in

husband's naval career.    During the marriage, the parties

relocated at least five times, and wife performed all household

duties.    Husband obtained his master's degree during the

marriage.   Wife, who had two years of college and a secretarial
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
degree, was employed full-time throughout the marriage except for

approximately five years after the parties' daughter, Lynn, was

born in 1970.   Lynn suffers some degree of mental illness and has

never lived independently.   Wife continued to provide Lynn a home

and financial support.

     The parties' lifestyle during the marriage included owning a

townhome in Virginia, driving late model cars, taking vacations

regularly, sending their daughter to one year of college, and

eating out regularly.    Husband retired from the Navy with the

rank of Commander and secured an additional job in McLean,

Virginia, which ultimately led to a transfer to California.     Wife

gave up her job, and the parties moved to California in 1990 and

purchased a home.   Husband was laid off in 1992, and the mortgage

was foreclosed.
     When the parties returned from California, husband secured

employment at a salary of $64,000 per year and lived first with

friends and eventually in a two-bedroom apartment in Reston,

Virginia.   Wife and the parties' adult child lived in wife's

sister's home in South Carolina, which was temporarily vacant,

and wife was employed at a wage of $8.94 per hour.   After the

parties decided to terminate the marriage, wife told husband she

wanted to use some of the money in the parties' joint account for

a down payment to buy a home in South Carolina.   Husband, without

consulting wife, transferred all of the parties' joint money into

an account in his name alone.   He also ceased sending wife money,




                                  2
as he had been doing during the separation.    Wife was later

awarded court-ordered pendente lite support.

     When wife's sister returned to her home in South Carolina,

wife and Lynn moved to a small, run-down rental property in a

depressed neighborhood.   There were only two or three rental

properties available when she began her search.   The rented home

is "nothing like what [wife was] used to living in."    Wife

considered the area unsafe and was required to call the police

for aid during at least four neighborhood disturbances.   During

the pendency of this case, wife has been "scared to spend money"

and has saved as much as possible.
     On April 15, 1997, a final hearing was scheduled on the

issues of equitable distribution and spousal support.   The

parties resolved the equitable distribution issue by agreeing to

an approximately equal division of assets.    At the hearing on

spousal support, the court heard the testimony of the parties and

received exhibits.   By letter opinion issued April 22, 1997, wife

was awarded support of $1,200 per month.   Husband filed a motion

seeking enforcement of a settlement he contended the parties had

reached prior to the hearing and a motion to reconsider the

spousal support award.    Both motions were denied, and a final

divorce decree was entered May 9, 1997.

                                 II.

     We will not reverse a trial court's determination of spousal

support unless it is "plainly wrong or without evidence to



                                  3
support it."   Moreno v. Moreno, 24 Va. App. 190, 195, 480 S.E.2d

792, 794 (1997) (citations omitted).   Moreover, on appeal, we

view the evidence and all reasonable inferences therefrom in the

light most favorable to the party prevailing below.    See Gottlieb

v. Gottlieb, 19 Va. App. 77, 81, 448 S.E.2d 666, 668 (1994).

     Code § 20-107.1 sets out the factors to be considered in

setting spousal support.   A court is not required to "quantify or

elaborate exactly what weight or consideration it has given to

each of the statutory factors," as long as the court's ruling has

"some foundation based on the evidence presented."    Woolley v.

Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426 (1986).     "'When

a trial court awards spousal support based upon due consideration

of the factors enumerated in Code § 20-107.1, as shown by the

evidence, its determination will not be disturbed except for a

clear abuse of discretion.'"   Huger v. Huger, 16 Va. App. 785,

791, 433 S.E.2d 255, 259 (1993) (citation omitted).

     Husband contends that the trial court erroneously considered

evidence of speculative future expenditures for maintenance and

repairs to wife's rental property, new household furnishings, a

new vehicle, and legal fees.   "[I]n setting support awards, a

court 'must look to current circumstances and what the

circumstances will be within the immediate or reasonably

foreseeable future.'"   Furr v. Furr, 13 Va. App. 479, 482, 413

S.E.2d 72, 74 (1992) (citing Srinivasan v. Srinivasan, 10 Va.

App. 728, 735, 396 S.E.2d 675, 679 (1990)) (other citations



                                 4
omitted).   See Code § 20-107.1.   "What is 'reasonably

foreseeable' depends on the circumstances of the particular

case."   Furr, 13 Va. App. at 482, 413 S.E.2d at 74.   In the

instant case, the trial court found that wife was living in a

"dilapidated house in a rundown neighborhood" and that she "has

not had a vacation in four years, is living in a marginal

neighborhood, and is driving a seven year old automobile."      The

court considered these circumstances when it determined wife's

expenses, and we cannot hold that its conclusion was either

unsupported by the evidence or an abuse of discretion.
     Husband next contends that the trial court erred in

considering wife's expenses on behalf of the parties' adult

daughter in fashioning the spousal support award.   This argument

lacks merit.   While the evidence established that the parties

assisted their adult child during the marriage and wife continued

to do so after the separation, the trial court explicitly stated

in its letter opinion that "the expense Ms. Jordan is spending on

Lynn was not a determinative factor and the Court's award would

not be different if Lynn were self-sufficient," in effect giving

no weight to wife's support of Lynn.

     Husband next argues that the record fails to support the

trial court's finding that the parties' multiple relocations

throughout the marriage "precluded any opportunity to further

[wife's] education."   Husband claims that he encouraged wife to

return to school and that "[s]he could easily have availed



                                   5
herself of the opportunity to improve her education" during the

ten-year period she was employed at George Mason University.

Wife was employed full-time during the marriage except when Lynn

was quite young, and she testified that continuing her education

would have been difficult because of the parties' frequent

relocations.    Credible evidence exists to support the trial

court's finding.

     Lastly, husband argues that the amount of spousal support

determined by the court is excessive in light of wife's

"conscious choice" to live in her present circumstances and her

ability to save 85% of her pendente lite payments.    He further

claims that "[t]here was absolutely no testimony that the house

occupied by Ms. Jordan was in a state of disrepair, much less

dilapidated."   Contrary to husband's assertions, the record is

replete with evidence establishing a markedly lower standard of

living.   Due to husband's seizure of the parties' joint assets,

wife was unable to buy a home, and her choice of rental

properties was quite limited.   From photographic evidence

reflected in the record, the trial court found her rented home to

be "a hovel."   Furthermore, wife testified that she no longer

goes out to eat or takes vacations and that she is afraid to

spend money for fear that she could not meet her expenses.      Wife

"should not be penalized . . . for her frugality in establishing

a savings account as a shield against emergencies."    Moon v.
Moon, 210 Va. 575, 577, 172 S.E.2d 778, 779 (1970).    See Via v.




                                  6
Via, 14 Va. App. 868, 419 S.E.2d 431 (1992).   The trial court

duly considered the relevant factors and concluded that wife

"certainly is living . . . in conditions that are not up to the

conditions that she lived in while she was married."    We hold

that the award of spousal support was not an abuse of

discretion. 1

     Wife has requested an award of attorney's fees for matters

relating to this appeal.   Accordingly, we remand this case to the

trial court for the sole purpose of entering an appropriate award

of attorney's fees for services rendered to wife on appeal.       See

O'Loughlin v. O'Loughlin, 23 Va. App. 690, 479 S.E.2d 98 (1996).

     For the foregoing reasons, we affirm the judgment of the

trial court and remand the case to the trial court for

determination of the attorney's fees incurred in this appeal.

                                         Affirmed and remanded.




     1
      Husband also contends that the trial court's award is
excessive and that there is "no other rational way to explain the
court's findings and ultimate ruling" other than that it serves
to penalize him and reward wife for their respective
relationships with their daughter. Having determined that the
award is not excessive, we need not consider this argument.




                                 7